Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  145088                                                                                                      Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145088
                                                                     COA: 301211
                                                                     Oakland CC: 2010-231055-FC
  KYLE OTIS LESTER,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk